DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Giaccherini on 6/16/2022.

The application has been amended as follows: 
Claim 12 (Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior arts individually or in combination teaches “image sensor including a plurality of co-collimated telescope . . . image sensor is a staring sensor . . . said sensor image controller and said sensor readout for semi-autonomously controlling said image sensor, and for producing fixed resolutions to provide optimized imagery and data, and still allow a frame rate of better than one frame 15every 10 seconds . . . said plurality of data providing persistent imaging of said generally entire visible hemisphere of the surface of the Earth . . . said plurality of images each having resolutions that correspond with an image at nadir having at least one hundred meter resolution.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486